ORDER

PER CURIAM:
AND NOW, this 26th day of October, 1993, Bruce Alan Krain having been disbarred by consent from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated April 14, 1993; the said Bruce Alan Krain having been directed on August 17,1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Bruce Alan Krain is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.